Name: 96/152/EC: Commission Decision of 2 February 1996 on Finnish aid in the cereal seed sector (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  competition;  Europe;  agricultural policy;  means of agricultural production;  plant product
 Date Published: 1996-02-13

 Avis juridique important|31996D015296/152/EC: Commission Decision of 2 February 1996 on Finnish aid in the cereal seed sector (Only the Finnish text is authentic) Official Journal L 034 , 13/02/1996 P. 0048 - 0048COMMISSION DECISION of 2 February 1996 on Finnish aid in the cereal seed sector (Only the Finnish text is authentic) (96/152/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular the second paragraph of Article 8 thereof,Whereas, in accordance with the abovementioned provision, Finland may, subject to authorization by the Commission, grant aid for certain quantities of seeds produced only in that country as a result of its special climatic conditions; whereas, without prejudice to clarifications with the Council may make under the procedure laid down in Article 43 of the EC Treaty, the provision in question, the usefulness of which is not called into question, relates to varieties of cereal seeds not covered by the common organization of the market established by Regulation (EEC) No 2358/71;Whereas, for those varieties of seed, the Finnish Government, by letter dated 13 October 1995 supplemented by additional information on 9 November 1995, requested the Commission for authorization to grant farmers the aid provided for in the abovementioned Article 8 in order to ensure that appropriate quantities of the products in question continue to be available in that country following accession;Whereas the proposed aid meets the requirements laid down in that provision; whereas it concerns varieties included in the list of Finnish varieties which, with the exception of limited quantities cultivated in adjacent regions, are cultivated only in Finland; whereas the level of this aid and the quantities for which it is to be granted (corresponding to half the annual requirements of Finland) are justified in the light of the objective pursued by the proposed measure,HAS ADOPTED THIS DECISION:Article 1 Finland is hereby authorized to grant to farmers producing on its territory cereal seeds of varieties certified by its legislation, aid not exceeding 15 Finnish Marks per 100 kilogrammes for a maximum quantity of 100 000 tonnes per year.Finland shall ensure, by an appropriate inspection system, that the aid is granted only in respect of the varieties referred to in the first paragraph. It shall notify the Commission the list of certified varieties and any amendment to that list.Article 2 This authorization shall be reviewed during the course of 1999 at the latest.Article 3 This Decision is addressed to Finland.Done at Brussels, 2 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 246, 5. 11. 1971, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.